Citation Nr: 1042654	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to his service-connected dysthymic disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension, or as secondary 
to his service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1999.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issue of entitlement to a total temporary rating based 
on hospitalization and convalescence following heart 
surgery has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.   

The Board notes that service treatment records reflect the 
following blood pressure readings: 160/90 (August 1978), 140/84 
(December 1983 examination), 128/74 (December 1985 examination), 
128/82 (January 1988), 120/80 (January 1988), 146/80 (January 
1989), 144/88 (October 1989 examination), 138/82 (November 1989), 
124/78 (November 1989), 132/78 (November 1989), 122/82 (November 
1989), 124/82 (November 1989), 134/82 (January 1991), 130/83 
(October 1992 examination), 130/88 (August 1993), 130/82 
(September 1994), 128/68 (April 1995), 139/81 (April 1995 
examination), 132/90 (May 1995), 130/80 (December 1995), 136/100 
(December 1995), 157/79 (April 1999), 140/90 (March 1999 
separation examination).  

Numerous other blood pressure readings are of record.  These 
include 138/72 (September 1977), 120/70 (May 1979), 100/80 (May 
1981), 122/78 (May 1982), 132/80 (June 1982),  140/88 (May 1984), 
124/82 (August 1991), 136/80 (November 1992), 140/78 (November 
1992), 110/78 (June 1993), 130/80 (March 1993), 142/76 (April 
1995), 118/76 (September 1995), 118/84 (September 1995), 146/78 
(January 1996), 136/78 (February 1996), 139/84 (June 1996), 
142/83 (December 1996), 138/85 (December 1997), 136/82 (May 
1998), and 139/78 (October 1998). 

The Board notes that under 38 C.F.R. § 4.104, hypertension is 
defined as diastolic blood pressure predominantly 90 mm. or 
greater.  Isolated systolic hypertension means that systolic 
blood pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  Several of the in-
service blood pressure readings demonstrated diastolic blood 
pressure 90 mm. or greater.

A Coronary Artery Risk Evaluation (CARE) was completed in 
December 1983.  The Veteran underwent an electrocardiogram (EKG) 
in December 1985.  Results indicated normal sinus rhythm, 
prominent QRS voltages in precordial leads, without meeting any 
other criteria for LVH (left ventricular hypertrophy), and normal 
ECG in normotensive young person.  The Veteran reported chest 
pain in January 1988, an evaluation was ordered. 

The Veteran underwent another CARE in October 1989.  He was 
counseled on the actions that he had to undertake to reduce his 
risk of developing coronary heart disease.  An EKG completed in 
October 1989 reflected results within normal limits.  A CARE was 
also completed in March 1990.  Treatment records indicate that he 
was placed in the CARE program because his cholesterol levels 
were elevated and he had requested help to quit smoking.  A July 
1994 chest x-ray reflected that the Veteran's cardiac size was in 
the upper limits of normal for his age.  An EKG completed in 
April 1995 reflected normal results.  An EKG completed in 
February 1996 revealed normal axis/intervals and no ischemic 
changes.  The Veteran reported using 2-3 packs of tobacco 
products per day at an April 1999 treatment visit. 

Post-service treatment records reflect a March 2000 VA treatment 
record which noted a diagnosis of "rule out hypertension."  
Borderline hypertension was noted in an April 2000 VA treatment 
record.  Benign hypertension was diagnosed at a June 2002 VA 
treatment visit.  Hypertension was diagnosed at a December 2002 
VA treatment visit.  A September 2003 cardiac catheterization 
reflected abnormal results.  Multi-vessel coronary artery disease 
was diagnosed in October 2003.

Significantly, it is unclear whether the elevated in-service 
blood pressure readings and complaints of chest pain were an 
early manifestation of the Veteran's current hypertension and 
coronary artery disease.  The Board finds this is a medical 
question outside of its jurisdiction.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the etiology of the Veteran's current hypertension and coronary 
artery disease.   

The Board also notes that the Veteran, through his 
representative, alternately argues that his hypertension was 
either caused or aggravated by his service connected dysthymic 
disorder.  On remand, the RO should develop the issue of 
secondary service connection.

Finally, the claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Bay Pines, 
Florida.  However, as the claims file only includes treatment 
records from that facility dated up to March 2004, any additional 
records should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Insure that the Veteran has received 
adequate notice with regard to his 
secondary service connection claim for 
hypertension. (38 C.F.R. § 3.310).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated him for his claimed hypertension 
and/or coronary artery disease.  Regardless 
as to whether he responds, obtain all 
outstanding VA records of evaluation and/or 
inpatient or outpatient treatment of the 
Veteran's claimed hypertension and/or 
coronary artery disease from the Bay Pines 
VAMC, for the period from March 2004 to the 
present.

3.  After requesting and obtaining any 
pertinent records, schedule the Veteran for 
an examination to determine the nature and 
etiology of his hypertension and coronary 
artery disease.  Any necessary testing 
should be conducted.  The claims file must 
be reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

a)	The examiner should render an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's hypertension 
or any other cardiovascular disability 
had its onset within one year of service 
discharge.  

In addressing whether the Veteran's 
hypertension had its onset within one 
year of service discharge, the examiner 
must consider that to qualify for 
presumptive service connection under 
38 C.F.R. § 3.309(a), the Veteran's 
hypertension had to be categorized as 
"disabling."  As such, the examiner is 
asked to comment whether the Veteran's 
diagnosis of "rule out hypertension" in 
March 2000 and "borderline 
hypertension" in April 2000 is 
considered "disabling hypertension." 

b)	If it is determined that the hypertension 
did not have its onset within one year of 
service discharge, the examiner should 
state an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that his 
hypertension was caused by, or aggravated 
by, his service-connected dysthymic 
disorder or is at least as likely as not 
(a 50 percent probability or greater) 
that the disability had its onset in 
service or is otherwise related to 
service.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
hypertension (i.e., a baseline) before 
the onset of the aggravation.

c)	The examiner should additionally state an 
opinion as to whether it is at least as 
likely as not (a 50 percent 
probability or greater) that his 
coronary artery disease was caused by, or 
aggravated by, his service-connected 
dysthymic disorder or is at least as 
likely as not (a 50 percent 
probability or greater) that the 
disability had its onset in service or is 
otherwise related to service.

The examiner should additionally render 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that his 
coronary artery disease was caused by, or 
aggravated by, his hypertension.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
coronary artery disease (i.e., a 
baseline) before the onset of the 
aggravation.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

4.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

